DETAILED ACTION
Claims 1-2, 4-7, 9-11 and 13-15 are pending in the present application. Claims 1, 4, 5, 7, 9, 10, 11, and 13 were amended; and claims 3, 8 and 12 were cancelled in the response filed 12 November 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12 November 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-2, 4-7, 9-11 and 13-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 12 November 2020 are found persuasive. The terminal disclaimer overcomes the obviousness-type double patenting rejection. Claims 1, 7 and 11 are independent claims. The amendment to the independent claims overcomes the prior art rejection under 35 USC 103 citing Muller et al. in view of Earhart et al. The amendment has incorporated the limitations of allowable dependent claims 3, 8 and 12 into corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169